Case 3:20-cv-00061-SLH-MPK Document 50 Filed 01/15/21 Page1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

JOHN WILLIAMS, )
)
Plaintiff, )
) Civil Action No. 3:20-cv-61

vs. ) District Judge Stephanie L. Haines

) Magistrate Judge Maureen P. Kelly
TOM WOLF, THERON PEREZ, JOHN )
WETZEL, BARRY SMITH, REBECCA )
REIFER. M. STRAW, R. WESTOVER, S. )
HNATKOVICH, and PERSONS )
UNIDENTIFIED )
)
Defendants. )

MEMORANDUM ORDER

 

This is a civil rights case brought under 42 U.S.C. § 1983, as well as other various federal
statutes, by John Williams (“Plaintiff”) that has been referred to United States Magistrate Judge
Maureen P. Kelly for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §
636, and Local Civil Rule 72.

Plaintiff's complaint was filed on June 9, 2020 [Doc. 25] purporting to bring a class action
on behalf of himself and other inmates incarcerated at the State Correctional Institution at
Houtzdale (“SCI Houtzdale”). Plaintiff claims that inmates at SCI Houtzdale suffer the
unconstitutional denial of access to courts, and that deductions from inmate accounts by the
Pennsylvania Department of Corrections to pay court-imposed fees and penalties violates the
United States Constitution, as well as various federal criminal and civil rights statutes and state
common law. On June 17, 2020, Plaintiff filed a Motion for Preliminary Injunction or Temporary
Restraining Order [Doc. 32]. On July 2, 2020, Magistrate Judge Kelly recommended that

Plaintiff s motion for injunctive relief be denied [Doc. 34]. On July 20, 2020, Plaintiff timely filed
Case 3:20-cv-00061-SLH-MPK Document 50 Filed 01/15/21 Page 2 of3

objections to Magistrate Judge Kelly’s recommendation [Doc. 35].

In accordance with 28 U.S.C. § 636(b)(1)(A), a magistrate judge may hear and determine
any pretrial motion or other pretrial matter with certain exceptions. One such exception is a motion
for injunctive relief, including a motion for preliminary injunction. 28 U.S.C. § 636(b)(1)(A) and
Local Civil Rule 72.D.1.c. As to motions for injunctive relief and other motions excepted by
subsection (b)(1)(A) of § 636, a magistrate judge may consider and submit proposed findings of
fact and recommendations for the disposition of such motions to the district court pursuant to §
636(b)(1)(B). See also Local Civil Rule 72.D.1.

When a party timely objects to a magistrate judge’s report and recommendation, the district
court must “make a de novo determination of those portions of the report or specified proposed
findings or recommendations to which objection is made.” EEOC v. City of Long Branch, 866
F.3d 93, 100 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)); see also Local Civil Rule 72.D.2. In
doing so, the Court may accept, reject or modify, in whole or in part, the findings and
recommendations made in the report. 28 U.S.C. § 636(b)(1). District courts are not required to
make any separate findings or conclusions when reviewing a recommendation de novo under §
636(b). See Hill v. Barnacle, 655 F. App’x 142, 148 (3d Cir. 2016).

Upon de novo review of the record and the recommendation of the denial of Plaintiff's
motion for preliminary injunctive relief, and pursuant to Local Civil Rule 72.D.2, the Court will
accept in whole the findings and recommendations of the Magistrate Judge in this matter.
Magistrate Judge Kelly considered the relevant factors applicable to the determination of whether
injunctive relief may be granted and reasonably concluded that injunctive relief is not warranted
in this case. Plaintiff has failed to set forth sufficient facts to demonstrate both a likelihood of

success on the merits of his underlying claims and that he would suffer irreparable harm if his
Case 3:20-cv-00061-SLH-MPK Document 50 Filed 01/15/21 Page 3of3

motion were denied.

Magistrate Judge Kelly’s analysis is sound and the Court concurs in her determination that
Plaintiff has failed to carry his burden of demonstrating that he is entitled to the extraordinary relief
of a preliminary injunction under Federal Rule of Civil Procedure 65. Moreover, Plaintiff's
objections [Doc. 35] do nothing to alter the Magistrate Judge’s findings and conclusions that his
motion for injunctive relief should be denied. As a result, Plaintiff's objections to the order will
be overruled.

Accordingly, the following order is entered:

ORDER OF COURT

AND NOW, this 15 day of January, 2021, IT IS ORDERED that Plaintiff's objections
[Doc. 35] to the Magistrate Judge’s Report and Recommendation [Doc. 34] recommending that
Plaintiff's motion for preliminary injunction be denied hereby are overruled; and,

For the reasons set forth in the Magistrate Judge’s Report and Recommendation [Doc. 34],
which is adopted as the opinion of the Court, IT FURTHER IS ORDERED that Plaintiff's motion

for injunctive relief [Doc. 32] hereby is denied.

 
  

    
 

Stephanie L. Haines
United States District Judge

 
